Detailed Action1
Priority
The disclosure of the provisional application, 62/963,419, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claim 1 recites determining a set of values for a corresponding set of inherent vibratory properties of the first IBR based on the vibration data and a reduced order model for an IBR type to which the first IBR belongs. The provisional application states that a reduced order model is used with vibration data to “extract key information (vibratory DNA) that characterizes its vibratory response”. However, the provisional does not teach what specific set of inherent vibratory properties (plural) is determined by using the vibration data and ROM, or provide an enabling disclosure of how the inherent vibratory properties are determined by using the vibration data and ROM. Unlike the nonprovisional application, the provisional application doesn’t describe modifying inputs of the ROM based on the ROM and vibration data.
Claim 1 also recites predict a change in a value of an inherent blade section vibratory property of the set of inherent vibratory properties of the first IBR based on the restored shape. The provisional application states to fit a ROM to vibration data, and to use the verified ROM to predict vibratory response of the IBR.  However, the provisional application doesn’t describe or enable predicting a change in an inherent vibratory property of a single blade section of the IBR (that will subsequently be used by the ROM to predict vibratory response) based on the restored shape. For example, unlike Applicant’s nonprovisional application, the provisional does not describe determining a change of value of an inherent blade property via a single blade finite element model and using the change of value of an inherent blade property to determine a change in the blade frequency ratio.
Thus, claims 1-13 have a priority date of January 20, 2021.

Election/Restriction
Claims 14-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected groups and species, there being no allowable generic or linking claim. 
Applicant timely traversed the restriction requirement in the reply filed on November 25, 2022.
The traversal between groups I and II is on the ground that Morris fails to teach determining inherent vibratory properties.  This argument lacks merit because Morris in view of Griffin teach using a ROM to measure vibratory properties of the IBR such as mistuning. Further, Griffin teaches to infer properties of the IBR based on the ROM and vibration data. The examiner notes that the below prior art rejections rely on a different base reference due to the instant application not given the priority date of the provisional application. The restriction requirement between Group I and II is still deemed proper and is therefore made FINAL.

America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
Claim 6 is objected to because of an informality: in the last line the word “jib” should be changed to “jig”. Appropriate correction is required.

Rejections under 35 USC 112
The following is a quotation of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-3, 5-8, and 11 are rejected under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 2 and 3 recite the optical sensor. There is insufficient antecedent basis for this limitation in the claims.
Claim 5 recites a candidate repair. It is unclear if this is referring to the candidate repair first introduced in claim 1.
Claim 7 recites the inherent blade property is blade frequency ratio, wherein the blade frequency ratio quantifies the amount that each blade frequency deviates from the average frequency of all blades on the IBR. In light of Applicant’s specification, it is unclear what the distinction is between the inherent blade section vibratory property and an inherent vibratory property of the IBR as a whole. As taught, the blade frequency ratio relies on the structure/properties of all the blades of the IBR which would make it an inherent vibratory property of the IBR as a whole. Further, Applicant’s originally filed specification describes, after virtually repairing a blade, a single blade finite element model is used to predict a change in a value of an inherent property of the blade itself, such as frequency of the peak vibration (step 515 of fig. 5, para. [0072]). Based on the change of the frequency of the peak vibration of the blade, Applicant’s disclosure teaches to use that change to predict a change in the blade frequency ratio (para. [0073]). Figure 5 illustrates that the change of the frequency of the peak vibration of the blade is a change in value of an inherent blade vibratory property, while the change in blade frequency ratio (step 521) modifies an inherent vibration property of the IBR. Thus, since the disclosure describes the blade frequency ratio as a property of the IBR as a whole, it is unclear how it can be an inherent property of a single blade section as required by claim 7.
Claim 8 recites said step to predict the change in the value of an inherent blade section vibratory property. Due to using the word “the” before “change” and “value” (when claim 1 recited “a”, it is unclear if an inherent blade section vibratory property is referring to the property introduced in claim 1, or if a new property is being introduced.
Claim 11 recites a stress mistuning amplification factor. Applicant’s disclosure teaches using two different amplification factors: a mistuning amplification factor and a dynamic stress amplification factor. Since the claim limitation recites both “stress” and “mistuning” it is unclear what factor this limitation is attempting to claim.
Claim 6 is rejected for depending from claim 5.

Rejections under 35 USC 1032
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious3 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over WO2019209410 (“Feiner”).
Regarding claim 1, Feiner discloses a system for maintaining integrally bladed rotors (see specification generally, specifically figs. 1 & 6, page 11, i.e. blending the blade of IBR), the system comprising: a IBR vibration testing apparatus (figs. 1 & 7, page 9 lines 16-24, page 12 lines 23-28); at least one processor (element 74 of fig. 7, page 12); and at least one memory including one or more sequences of instructions (pages 12-13), the at least one memory and the one or more sequences of instructions configured to, with the at least one processor, cause the system to perform at least the following, operate the IBR vibration apparatus to accumulate first vibration data of a first IBR to be tested (fig. 1, page 9) and determining a set of values for a corresponding set of inherent vibratory properties of the first IBR based on the vibration data and a reduced order model for an IBR type to which the first IBR belongs (fig. 1, page 9 lines 30-32, i.e. the ROM calculates mistuning, forces, and damping of the IBR); measure an initial shape of at least one surface or edge of a first blade of the first IBR (page 9 lines 9-15); obtain repair data that indicates a candidate repair to form a restored shape of the at least one surface of the first blade (fig. 6, page 11 line 16 – page 12 line 15, wherein lines 19-20 of page 11 state that the process illustrated in fig. 6 can be used with the FEM of fig. 1). 
Claim 1 also recites predict a change in a value of an inherent blade section vibratory property of the set of inherent vibratory properties of the first IBR based on the restored shape. Feiner teaches a proposed/predicted physical change to a blade of the IBD is used to create a refined FEM. The dimensions/geometry of a blade is an inherent property of the blade that affects the vibratory properties, thus, the proposed/predicted physical change of a blade reads on an inherent blade section vibratory property. 
Feiner further teaches determine a condition of the first IBR based at least in part on the change in the value of the inherent blade section vibratory property (step 62 of fig. 6, page 11 line 25- page 12 line 3).
Feiner fails to explicitly teach measuring the geometry of the IBD via an optical scanner. However, this would have been obvious in view of a separate teaching of Feiner. Feiner teaches that it is known to utilize optical scanning to measure the surfaces and edges of an IBR and/or parts of an IBR to better construct finite element models (page 2 line 10-31, page 3 lines 22-30).
	In this case, Feiner is directed to refining FEM’s of IBR’s to evaluate a physical change of a blade of the IBR. Feiner teaches one of skill in the art that it is known and predictable to refine a finite element model of an IBR by utilizing measurements from optical scanning of the IBR, and that doing so predictably produces more accurate FEM’s. Thus, it would be obvious to optically scan the blades of the IBR and use the measurements to initially refine the finite element model of the IBR. 
	Feiner fails to explicitly teach a display device; and present the condition on the display device. However, the examiner is taking Official notice that display devices, such as computer screens, and presenting results/calculations on a display device is well known. Since the method and calculations of Feiner are carried out on a computer/controller (page 12 of Feiner), it would be predictable to present the calculations and results on a screen/display. Thus, it would be obvious to modify Feiner to have a display device that is configured to at least display the determined condition.
	Claim 2 recites the optical sensor is included in a vibratory sensor in the IBR vibration testing equipment and the optical sensor measures at least one edge of the first blade. MPEP 2144.04(V) states that attaching two separate components together is a matter of obvious engineering choice. In this case, Feiner teaches an optical sensor and a vibratory sensor, but does not teach them being part of the same unit. Merely combining them in a single unit doesn’t alter or enhance how the sensors function. Thus, combining the sensors in a single unit is an obvious engineering choice. Further, as detailed in the rejection to claim 1, the optical sensor is at least configured to measure a surface of the first blade.
Claim 3 recites the optical sensor is different from a vibratory sensor in the IBR vibration testing equipment and the optical sensor measures at least one surface of the first blade. As detailed in the rejection to claim 1 above, the optical sensors are different than the vibratory sensors in that one measures light and one measures displacement or velocity using a highly sensitive laser vibrometer. Further, as detailed in the rejection to claim 1, the optical sensor is at least configured to measure a surface of the first blade.
Regarding claim 5, Feiner further discloses a blending apparatus (80) configured to blend the first blade based on a candidate repair associated with an approved repair value for the condition (figs. 6-7, page 12 lines 2-3, page 12 line 28 – page 13 line 2).
Regarding claim 9, Feiner further discloses the reduce order model is a Fundamental Mistuning Model (page 6 line 29 – page 7 line 28, page 9 lines 1-4 & 25-32).
Claim 10 recites the one or more sequences of instructions are further configured to, with the at least one processor, cause the system to determine predicted performance of the first IBR based at least in part on the change in the value of the inherent blade section vibratory property and the reduced order model for the IBR type. Feiner teaches to predict performance of the modified IBR under operating conditions via a refined modified finite element model (page 11 line 25 – page 12 line 3). The refined modified finite element model is created based on the predicted change in dimensions/geometry of the blade to be blended and based on the ROM which was used to create the refined FEM and the refined FEM is used to create the refined modified FEM (figs. 1 & 6, page 9 line 9 – page 10 line 14, page 11 line 25 – page 12 line 3). 
Feiner further teaches said step to determine the condition based at least in part on the change in the value of the inherent blade section vibratory property further comprising determine the condition based at least in part on the predicted performance (fig. 6, page 11 line 25 – page 12 line 3).
Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Feiner as applied to claims 1 or 5 above, and further in view of USPGPub No. 2020/0102827 (“Morris”).
Regarding claim 4, Feiner fails to explicitly teach the repair data indicates a shape of a jig for a blending apparatus. However, this would have been obvious in view of Morris.
	Morris is also directed to blending a turbine blade (para. [0002]). Morris teaches an automated or semi-automated system that determines a suggested blend and a blending mask 150 configured to be applied to the IBR (fig. 4, para. [0042]). The mask is a tool that helps guide and control where the material removal tool removes material from the blade in order to provide accurate and consistent blends (para. [0042]), i.e. jig. 
In this case, both Feiner and Morris teach blending a blade manually. It would be predictable in view of Morris that, in the blending process of Feiner, providing a mask having a shape covering the area of the blade to be removed will allow more accurate and consistent blends. Thus, it would be obvious to modify Feiner to indicate and provide a shape of a mask/jig that matches an area of the blade where material is to be removed.
Claim 6 recites the repair data indicates a shape of a jig for the blending apparatus and the at least one memory and the one or more sequences of instructions are further configured to cause the system to operate the blending apparatus to use the jib to form automatically the restored shape of the at least one surface of the first blade. Feiner teaches the blending can be done by an automated device (page 12 lines 28-30). The broadest reasonable interpretation of jig includes a virtual jig and/or blending data (see para. [0071] of Applicant’s originally filed specification). One of skill in the art appreciates that the automated blending tool receives data indicating how to blend the blade to the approved specifications. Further, Morris teaches that in an automated blending process, the jig is not a physical jig but can be shaded colors on a 3D model of the blade (paras. [0042] & [0044]). Thus, it would be obvious to modify Feiner to provide a shape of a virtual mask/jig that matches an area of the blade where material is to be removed.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Feiner as applied to claim 1 above, and further in view of USPGPub No. 2014/0030092 (“Heinig”).
Regarding claim 7, Feiner fails to explicitly teach the inherent blade property is blade frequency ratio. This would have been obvious in view of Heinig.
Heinig teaches that when calculating mistuning of a rotating machine, it is known to calculate blade frequency ratios (figs. 6-8, paras. [0027]-[0028] & [0030]). Heinig further teaches that monitoring changes in the blade frequency ratios is a good way to determine health of the rotating machine (figs. 10-11, paras. [0072]-[0076]).
In this case, Feiner is directed to refining an FEM of an IBR to evaluate a modified IBR to determine if the modification is acceptable. Feiner further teaches that the refined FEM more accurately predicts frequency mistuning. Heinig teaches one of skill in the art that when calculating mistuning that it is known to calculate and track the blade frequency ratios and that it is predictable to determine if the machine is acceptable based on the ratios. Thus, when evaluating the IBR of Feiner it would be obvious to determine a frequency ratio for each blade and determine from the ratios if the IBR is acceptable.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Feiner as applied to claim 1 above, and further in view of USPGPub No. 2013/0170947 (“Kurt-Elli”).
Regarding claim 8, Feiner fails to explicitly teach said step to predict the change in the value of an inherent blade section vibratory property further comprises using a single blade finite element model. However, this would have been obvious in view of Kurt-Elli.
	Kurt-Elli is also directed to vibrational characteristics of a bladed rotor (para. [0001]). Kurt-Ellis teaches that it can be difficult to determine the contribution of individual blades to because of vibrations being transmitted throughout the assembly (para. [0003]). Kurt-Ellis teaches that in addition to a finite element model of the assembly as a whole (paras. [0039]-[0040] & [0050]), it is known to have a finite element model of a modified blade to predict blade alone properties (para. [0060]).
	In this case, both Feiner and Kurt-Ellis are directed to analyzing a rotor wherein at least one blade is modified. Kurt-Ellis teaches that it is known to determine blade alone characteristics by using a FEM of only the blade. This will predictably allow for simpler calculations of the blade with respect to a FEM of an entire IBR because vibrations won’t be transmitted throughout the assembly. Thus, when proposing a blend to a blade and analyzing blade alone properties as taught by Feiner, it would be obvious to use a single blade finite element model instead of a FEM of the entire IBR. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Feiner as applied to claim 1 above, and further in view of USPGPub No. 2022/0100919 (“Chakrabarti”).
Regarding claim 11, Feiner fails to explicitly teach the one or more sequences of instructions are further configured to, with the at least one processor, cause the system to determine a stress mistuning amplification factor based at least in part on the first vibration data; and said step to determine the condition based at least in part on the change in the value of the inherent blade section vibratory property further comprising determine the condition based at least in part on the stress mistuning amplification factor. However, this would have been obvious in view of Chakrabarti.
Chakrabarti is also directed to analyzing turbine blades and blended turbine blades, including vibratory properties (paras. [0003] & [0005]-[0006]). Chakrabarti teaches that it is known to use a mistuning amplification factor when analyzing blades, which can be obtained by using a mistuning model such as FMM (fig. 5, paras. [0042], [0050] & [0055]).
	In this case, both Feiner and Chakrabarti are directed to proposing and analyzing blends on IBRs. One of skill in the art will appreciate that many parameters of blades and IBRs may be analyzed to determine if a modified IBR is acceptable.  Chakrabarti teaches that it is known and predictable to analyze the mistuning amplification factor. Further, since Feiner creates a mistuning model using the first vibration data, it would be predictable to analyze the mistuning amplification factor of the blended IBR based in part on the first vibration data. Thus, it would be obvious to modify Feiner to determine the mistuning amplification factor of at least the subject IBR based on the vibration data, and to use the mistuning amplification factor when evaluating if the proposed modification to the IBR is acceptable.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Feiner as applied to claim 1 above, and further in view of USPGPub No. 2017/0370220 (“the ‘220 reference”).
Regarding claim 12, Feiner fails to explicitly teach the repair data indicates: one or more coupons for predetermined repairs; or one or more pre-approved blends; or one or more blending operations manually input through a graphical user interface by an operator; or some combination. However, this would have been obvious in view of the ‘220 reference.
The ‘220 reference is also directed to blending blades of a gas turbine engine (para. [0001]). The ‘220 reference teaches that it is known to have pre-approved criteria/limits for the sizes and locations of blends (fig. 2, paras. [0005]-[0006] & [0043]). 
In this case, both Feiner and the ‘220 reference are directed to blending turbine blades. The ‘220 references teaches that it is predictable to set pre-approved limits on the sizes and locations of blends. Thus, it would be obvious to modify Feiner such that each proposed blend is pre-approved by making sure it is within pre-approved sizes and locations.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Feiner et al. as applied to claim 12 above, and further in view of Morris.
Claim 13 recites the candidate repair is a candidate blend that is not included in the one or more pre-approved blends; the candidate blend is more severe than at least one pre-approved blend; and, the condition indicates approval to perform the candidate blend. This would be obvious in view of Morris. Morris teaches one of skill in the art that substantially deeper blends can be made if utilizing FEA (paras. [0051]-[0054] & [0061]). 
	In this case, Feiner et al. teaches to initially reject blends if they are not within pre-approved limits (as detailed in the rejection to claim 12 above). Morris teaches one of skill in the art that analyzing a FEM of the turbine and the proposed blends can allow substantially deeper blends than the pre-approved limits allow. Since Feiner creates a FEM of the IBR, it would be predictable in view of the teachings of Morris to determine whether certain severe blends can nonetheless be approved. Thus, it would be obvious to modify Feiner et al. to use the FEM of the IBR to approve some blends that are more severe than the pre-approved limits.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Cook whose telephone number is 571-272-2281. The examiner’s fax number is 571-273-3545.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE A COOK/Examiner, Art Unit 3726                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 The following conventions are used in this office action. All direct quotations from claims are presented in italics. All information within non-italicized parentheses and presented with claim language are from or refer to the cited prior art reference unless explicitly stated otherwise. 
        2 In 103 rejections, when the primary reference is followed by “et al.”, “et al.” refers to the secondary references. For example, if Jones was modified by Smith and Johnson, subsequent recitations of “Jones et al.” mean “Jones in view of Smith and Johnson”.
        3 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.”